Citation Nr: 0628592	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-42 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension (SMP) due to being 
housebound.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from March 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran is not housebound as a result of his 
disabilities.


CONCLUSION OF LAW

The requirements for entitlement to SMP due to being 
housebound have not been met.  38 U.S.C.A. §§ 1521, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.351(a)(1) and (d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a January 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for SMP due to 
housebound status, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any evidence relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, examination reports specifically related to aid and 
attendance and housebound status, and the veteran's VA 
treatment records.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for special monthly pension, any 
question related to the effective date to be assigned is 
rendered moot.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased pension is payable to a veteran by virtue of being 
housebound or by reason of the need for aid and attendance.  
See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351(a)(1).  A 
finding that the veteran is housebound requires that the 
veteran have a single disability rated 100 percent disabling 
and additional disability or disabilities ratable at 60 
percent or more or that he be substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area.  In such cases, the evidence 
must show that it is reasonably certain that the disability 
and resultant confinement will continue throughout his 
lifetime.  See 38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 
3.351(d).

The veteran does not assert that he is eligible for increased 
pension due to the need for aid and attendance.  The sole 
basis for his claim is that he is entitled to additional 
benefits for being housebound.  In his substantive appeal, 
the veteran abandoned pursuit of what he called, the 
"100+60" provision for housebound benefits, and that he 
desired that his claim be assessed solely on the basis of his 
assertion of factual housebound status.  However, the 
preponderance of the competent evidence of record shows the 
veteran is not eligible for increased pension.

A March 2003 rating decision granted a nonservice-connected 
pension on an extraschduler basis, as the veteran's 
disabilities were rated at a combined evaluation of 40 
percent.  See 38 C.F.R. §§ 4.16, 4.17.  The rating decision 
denied entitlement to SMP.  His current application for SMP 
was received by the RO in October 2003.

The veteran's current disabilities are: Right below-the-knee 
amputation, rated as 40 percent disabling; severe brachial 
plexus injury, with residual right arm paralysis and 
weakness, rated as 20 percent disabling; and, hypertension, 
rated as 10 percent disabling, for a combined evaluation for 
pension purposes of 60 percent.

The February 2004 Aid and Attendance form completed by the 
veteran's VA provider reflects that, at that time, he could 
not walk unaided, and he was scheduled for fitting of a 
prosthetic leg.  The form reflects that the veteran was able 
to feed himself, care for the needs of nature, sit up, 
travel, and leave home without assistance.  He did not need 
assistance with bathing and other hygiene needs, was not 
confined to bed, was not blind, and did not require nursing 
home care.

The VA outpatient treatment records associated with the 
claims file reflect the basis for the provider's assessment.  
They reflect the veteran's physical therapy for, and his 
fitting of, a prosthetic leg, and that he was provided a 
special shower stall for his home to facilitate his transfer 
to the shower.

The veteran underwent the amputation in January 2004.  The 
May 2004 rating decision denied SMP.  In his Notice of 
Disagreement, the veteran asserted that he had to ambulate 
with the aid of crutches and a wheelchair, he was unable to 
drive, he only left his home once a week, and that he needed 
the assistance of others to shop and appear for his 
appointments.  He asserted that he was basically housebound.  
In his substantive appeal, he repeated those assertions and 
related that he had to use crutches at home and a wheelchair 
away from home.  

The post-amputation treatment records reflect that the 
veteran ceased using his prosthetic device due to a pressure 
ulcer on his stump which was healing-resistant.  As a result, 
he ambulates either with the aid of crutches or a wheelchair.  
An outpatient record from December 2005 notes the veteran 
reported spending most of his time at a local bar, where he 
is fond of the patrons and owners.  

The January 2006 Aid and Attendance assessment reflects that 
the veteran's main complaints were the below-the-knee right 
amputation and peripheral vascular disease.  The form 
reflects he is also restricted by cervical radiculopathy with 
decreased sensation in fingers, and lumbar radiculopathy to 
the right leg.  Examination of the lower extremities revealed 
the amputation and lumbar radiculopathy of the left leg.  He 
can only stand with the aid of crutches.  The provider 
assessed that the veteran could walk several hundred yards 
with crutches, and that he could leave his home once a day.  
The provider also observed that, due to severe osteoporosis, 
the veteran was prone to major fractures with minimal trauma.  
The final diagnoses were right below-knee amputation, 
bilateral cervical radiculopathy, lumbar radiculopathy, and 
severe osteoporosis.  

The evidence of record shows the veteran does not meet the 
criteria for the benefit he seeks.  Housebound means a 
veteran is substantially confined to his or her dwelling and 
the immediate premises, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his her lifetime.  38 C.F.R. § 3.351(e).  
The fact that the veteran requires assistance when he leaves 
his home or that he uses a wheelchair does not render him 
housebound as defined by the regulation.  Neither the 2004 
nor the 2006 Aid and Attendance assessments reflected that 
the veteran was housebound.  In fact, both indicated he was 
not confined to his home.  Further, the outpatient treatment 
records reflect that the veteran currently spends much time 
at a local bar, clearly indicating his ability to leave his 
home.

Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim.  38 C.F.R. 
§ 3.351(d).  In reaching this conclusion the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to SMP due to being housebound is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


